Granger, C. J.
In the petition it is averred that the defendant is the owner of a certain lot in Burlington, Iowa, and that she has heretofore and is now keeping and maintaining on said lot a place for the sale of intoxicating liquors, and is now, by reason thereof, keeping and maintaining a nuisance. The answer admits the ownership of the lot as alleged, and denies the other allegations of the petition. The only evidence offered was in behalf of the plaintiff, and it absolutely and conclusively establishes the averments of the petition. An admission of record could add but little, if anything, to the eonclusiveness of the facts. We can not understand why there was a finding for the defendant. There will be a decree entered in this court for the plaintiff, with an attorney’s fee of fifty dollars for both courts. REVERSED.